      Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 1 of 14



 1
      M. ELIZABETH DAY (SBN 177125)          Vinay V. Joshi (Calif. Bar No. 213487)
 2    eday@feinday.com                       vjoshi@thepatentattorneys.com
      DAVID ALBERTI (SBN 229505)             Anthony S. Kim (Calif. Bar No. 225703)
 3    dalberti@feinday.com                   akim@thepatentattorneys.com
      MARC BELLOLI (SBN 244290)              Amin Turocy & Watson LLP
 4    mbelloli@feinday.com                   160 West Santa Clara Street
      FEINBERG DAY ALBERTI LIM &             Suite 975
 5    BELLOLI LLP                            San Jose CA 95113
      1600 El Camino Real, Suite 280         Telephone: (650) 618-6481
 6    Menlo Park, CA 94025                   Facsimile: (216) 696-8731
      Tel: 650.618.4360
 7    Fax: 650.618.4368                      Attorneys for Defendant
                                             ASUS Computer International
 8    Hao Ni (pro hac vice)
      hni@nilawfirm.com
 9    NI, WANG & MASSAND, PLLC
      8140 Walnut Hill Lane, Suite 500
10    Dallas, TX 75231
      Telephone: (972) 331-4600
11    Facsimile: (972) 314-0900
12    Attorneys for Plaintiff
      PC Coma LLC
13
                              UNITED STATES DISTRICT COURT
14                          NORTHERN DISTRICT OF CALIFORNIA
15                                 OAKLAND DIVISION

16

17   PC Coma LLC,                            Case No. 4:19-cv-988-PJH

18                         Plaintiff,        JOINT CASE MANAGEMENT
                                             STATEMENT
19          v.

20   ASUS Computer International,

21                         Defendant.

22

23

24

25

26

27

28
                                                            JOINT CASE MANAGEMENT
                                                                         STATEMENT
                                                                      4:19-CV-988-PJH
       Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 2 of 14



 1          Pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-9, Patent Local
 2   Rule 2-1, the Standing Order for All Judges of the Northern District of California – Contents
 3   of Joint Case Management Statement, the Court’s Standing Order for Patent Cases, and the
 4   Court’s notices and orders setting and rescheduling the Case Management Conference (Dkt.
 5   No. 16), the parties to the above-titled action, Plaintiff PC Coma LLC (“PC Coma”) and
 6   Defendant ASUS Computer International (“Asus”) hereby submit this Joint Case Management
 7   Statement and Proposed Order.
 8          1.     Jurisdiction and Service
 9          This Court has subject matter jurisdiction over this patent infringement action pursuant
10   to 28 U.S.C. §§ 1331 and 1338(a), because the action arises under the U.S. Patent Act,
11   35 U.S.C. § 100 et seq.
12          No issues presently exist regarding personal jurisdiction or venue.
13          All parties have been served and no other party remains to be served..
14          2.     Facts
15          On February 22, 2019, PC Coma filed a Complaint initiating this action against ASUS
16   in this District alleging infringement of U.S. Patent No. 6,972,950 (’950 Patent). (Dkt. No. 1).
17   PC Coma alleges in the Complaint that Asus’s laptop cooling systems included in the ZenBook
18   Ux303U infringes claims 1, 8, 15, 16, and 17 of the ’950 Patent. Id.
19          The principal facts in dispute include at least the following:
20          a.     Whether Asus has committed any acts of infringement;
21          b.     Whether the asserted claims of the ‘950 Patent are invalid;
22          c.     The amount of damages, if any, arising from Asus’s alleged infringement; and
23          d.     Compliance with the marking provisions of 35 U.S.C. section 287 for purposes
24                 of entitlement to pre-filing damages.
25          3.     Legal Issues
26          Plaintiff’s Statement:
27

28                                                                       JOINT CASE MANAGEMENT
                                                   -1-                                STATEMENT
                                                                                   4:19-CV-988-PJH
       Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 3 of 14



 1          Plaintiff anticipates that the primary legal issues will be infringement of the Asserted
 2   Patents, validity of the Asserted Patents; and damages.
 3          Defendant’s Statement:
 4          The principal disputed legal issues include at least the following:
 5          a.      The construction of the asserted claims of the ‘950 Patent;
 6          b.      The interpretation of license agreements relating to the ‘950 Patent; and
 7          c.      To the extent it constitutes a question of law, whether the asserted claims of the
 8                  ‘950 Patent are invalid.
 9          These issues are not intended to be final or exhaustive, and are intended to highlight
10   the overarching issues in this action. The parties reserve the right to raise additional factual
11   or legal issues that may arise through the course of this action.
12          4.      Motions
13                  a.     Prior Motions
14          No prior motions have been decided in this matter.
15                  b.     Pending Motions
16          No pending motions have been filed in this matter.
17                  c.     Anticipated Motions
18          The parties anticipate moving for summary judgment and may file other dispositive and
19   non-dispositive motions as appropriate as the case progresses.
20          5.      Amendment of Pleadings, Addition of Parties
21          The parties agree that they may amend the pleadings before December 19, 2019, without
22   leave of the Court. But after that date, any amendments must be by a Court-granted stipulation
23   or a Court-granted motion showing good cause.
24          6.      Evidence Preservation
25          The parties have reviewed the Northern District of California’s Guidelines for
26   Discovery of Electronically Stored Information (“ESI”) and Checklist for Rule 26(f) Meet and
27   Confer Regarding ESI, including those portions related to evidence preservation. Additionally,
28
                                                                          JOINT CASE MANAGEMENT
                                                    -2-                                STATEMENT
                                                                                    4:19-CV-988-PJH
       Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 4 of 14



 1   the parties have met and conferred at their Rule 26(f) conference regarding evidence
 2   preservation. Each party has implemented a litigation hold with respect documents identified
 3   as relevant to this action.
 4          7.      Initial Disclosures
 5          The parties have agreed to serve Rule 26(a)(1) initial disclosures within 14 days after
 6   the initial joint case management conference in this action.
 7          8.      Discovery
 8          No formal discovery has taken place as of this date. The Parties anticipate entering a
 9   stipulated e-discovery order and discovery plan pursuant to Fed. R. Civ. P. 26(f).
10          Ongoing and future discovery will include discovery relating to: the Patents-in-Suit;
11   the alleged conception and reduction to practice of the claimed invention of the Patents-in-Suit;
12   the prosecution of the Patents-in-Suit; prior art to the Patents-in-Suit; the state of the art at the
13   time of the invention claimed in the Patents-in-Suit; licensing of the Patents-in-Suit; and the
14   design, development, operation, marketing, sales, and support of the accused ASUS products.
15                  a.      Protective Order
16          The parties agree that a protective order will be necessary in this case in light of the
17   sensitive and proprietary information that will be exchanged during discovery. The parties
18   intend to submit a joint stipulated protective order within 14 days after the initial joint case
19   management conference in this action.
20                  b.      Limits to Discovery Requests and Depositions
21          As there are multiple actions relating to the ‘950 Patent pending before the Court
22   (collectively, “NDCA Actions”), involving common issues of claim construction, infringement,
23   invalidity, and other areas of dispute, the parties agree to coordinate with the defendants with
24   the other NDCA Actions with respect to other discovery limits, e.g., limits on the number of
25   discovery requests.
26          The parties propose the following discovery limits:
27          Requests for Admission: Each party may propound any number of desired requests
28
                                                                           JOINT CASE MANAGEMENT
                                                     -3-                                STATEMENT
                                                                                     4:19-CV-988-PJH
       Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 5 of 14



 1   directed to the authenticity, publication date or public use, or availability to the public (e.g., in
 2   a library) of information and things asserted to be prior art.
 3          Requests for Production: The parties agree to coordinate with the defendants with the
 4   other NDCA Actions with respect to limits on the number of requests for production. Document
 5   requests do not include Email Requests and neither side shall be required to produce emails in
 6   response to a request for production of documents.
 7          Interrogatories: The parties agree to coordinate with the defendants with the other
 8   NDCA Actions with respect to limits on the number of interrogatories.
 9          Fact Depositions: The parties agree to coordinate with the defendants with the other
10   NDCA Actions with respect to limits relating to fact depositions.
11          Expert Depositions: The parties agree to coordinate with the defendants with the other
12   NDCA Actions with respect to limits relating to fact depositions.
13          Beyond the above limitations, the parties will follow the discovery limitations provided
14   by the Federal Rules of Civil Procedure and the Northern District of California Local Rules.
15                   c.     Email Discovery
16          The parties have agreed that emails will not have to be searched or produced. The parties
17   have agreed that any electronic searching of non-email documents will be conducted pursuant
18   to a joint stipulated e-discovery order, which the parties intend to submit within 14 days after
19   the initial joint case management conference in this action.
20          The parties have discussed and will continue to discuss the scope and nature of discovery
21   in this case.
22                   d.     Electronically Stored Information (ESI)
23          The parties agree that documents shall be produced as full-text searchable single-page
24   TIFF format images with unitizing load files or as PDFs, and that reasonable efforts will be
25   made to suppress duplicates. The parties agree that all documents will be exchanged on discs,
26   by email, or other digital storage medium (including but not limited to “zip” files and FTP
27   transfer). To the extent either party believes, on a case-by-case basis, that documents should
28
                                                                            JOINT CASE MANAGEMENT
                                                     -4-                                 STATEMENT
                                                                                      4:19-CV-988-PJH
       Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 6 of 14



 1   be produced in an alternative format, the parties have agreed that they will meet and confer in
 2   good faith concerning such alternative production arrangements.
 3          The parties intend to submit a joint stipulated protective order within 14 days after the
 4   initial joint case management conference in this action.
 5                 e.     Electronic Service
 6          The parties agree to accept service by email to counsel on each side who have entered
 7   an appearance in this action. Service by email will be treated as service by hand delivery. The
 8   parties agree that service by email by 11:59 pm Pacific time on a given day will be treated as
 9   service by personal delivery that day.
10          The parties further agree that documents filed publicly through the Court’s ECF system
11   need not be separately served by email or otherwise, and that ECF filing constitutes personal
12   service as of the date and time such document was filed. The parties agree that documents filed
13   under seal or manually must be served by email or other electronic means including FTP
14   transfer within a reasonable time following a related ECF filing, and that the email service of
15   such documents shall relate back to the time of the related ECF filing.
16                 f.     Privilege Logs
17          The parties agree with respect to privileged communications and documents that (1)
18   communications after the filing of the Complaint do not need to be identified or logged on a
19   privilege log; (2) documents authored by counsel acting solely as trial counsel after the filing
20   of the Complaint do not need to be identified or logged; (3) communications between the parties
21   and their counsel related to any post-grant proceedings challenging the validity of any asserted
22   patent in the United States Patent and Trademark Office do not need to be identified or logged;
23   (4) communications protected by any joint defense privilege or common interest privilege do
24   not need to be identified or logged; and (5) the foregoing agreements notwithstanding, nothing
25   herein shall relieve, diminish or modify the obligations imposed by Patent Local Rule 3-7.
26                 g.     Expert Discovery
27          The parties agree that the protections provided in FRCP 26(b)(4)(B) and (C) will apply
28
                                                                        JOINT CASE MANAGEMENT
                                                  -5-                                STATEMENT
                                                                                  4:19-CV-988-PJH
       Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 7 of 14



 1   equally to expert declarations as they do to expert reports, including both drafts of declarations
 2   and communications related to declarations. Pursuant to FRCP 26(b)(4), draft expert reports,
 3   notes, outlines, and any other writings leading up to an expert’s final report(s) are exempt from
 4   discovery. In addition, all communications with and all materials generated by an expert with
 5   respect to his or her work on this action are exempt from discovery unless relied upon by the
 6   expert in forming his or her opinions. If an expert produces a report, the expert must produce
 7   his or her final report and all materials on which he or she relied.
 8          9.      Class Actions
 9          Not applicable here.
10          10.     Related Cases
11          The following district court cases are related to this action:
12                 PC Coma LLC v. Lenovo (United States), Inc., 4:19-cv-991-PJH (N.D. Cal.),
13   involving the ’950 Patent, also pending before this Court.
14                 PC Coma LLC v. Acer America Corporation, 4:19-cv-986-PJH (N.D. Cal.)
15   (“Acer Action”), involving the ’950 Patent, also pending before this Court.
16                 PC Coma LLC v. HP Inc., 4:19-cv-989-PJH (N.D. Cal.) (“HP Action”),
17   involving the ’950 Patent, also pending before this Court.
18                 PC Coma LLC v. Fujitsu Limited et al., 2:19-cv-33-JRG-RSP (E.D. Tex.),
19   involving the ’950 Patent.
20                 PC Coma LLC v. Panasonic Corporation of North America, 2:19-cv-34-JRG-
21   RSP (E.D. Tex.), involving the ’950 Patent.
22          11.     Relief
23   Plaintiff’s Statement of Relief Sought:
24          Plaintiff seeks the relief request in its prayers for relief in its Complaint. In addition,
25   Plaintiff states that Title 35 of the United States Code, section 284 provides: “[u]pon finding
26   for the claimant the court shall award the claimant damages adequate to compensate for the
27   infringement, but in no event less than a reasonable royalty for use made of the invention by
28
                                                                             JOINT CASE MANAGEMENT
                                                    -6-                                   STATEMENT
                                                                                       4:19-CV-988-PJH
       Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 8 of 14



 1   the infringer, together with interest and costs as fixed by the court.” Plaintiff intends to seek
 2   damages of at least a reasonable royalty pursuant to 35 U.S.C. § 154(d), adequate to compensate
 3   Plaintiff for Defendant’s infringement.     Plaintiff intends to seek pre-judgment and post-
 4   judgment interest and costs as fixed by the Court.
 5          The reasonable royalty analysis that Plaintiff intends to pursue is governed by Georgia
 6   Pac. Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970), modified sub
 7   nom., Georgia-Pac. Corp. v. U.S. Plywood-Champion Papers, Inc., 446 F.2d 295 (2d Cir. 1971
 8   and cases developing therefrom). Such a computation of damages that Plaintiff intends to seek
 9   depends on a number of factors which are subject to ongoing fact and expert discovery.
10          Because a computation of damages depends on a number of factors which are subject to
11   ongoing fact and expert discovery, the complete computation cannot be provided at this time.
12   Defendant’s Statement of Relief Sought:
13          Asus seeks the following relief:
14          a.     Judgment declaring that Asus does not and has not directly infringed, actively
15                 induced others to infringe, or contributorily infringed any valid claim of the ‘950
16                 Patent, either literally or under the doctrine of equivalents;
17          b.     Judgment declaring that the asserted claims of the ‘950 Patent are invalid;
18          c.     Judgment denying PC Coma’s request for damages, prejudgment interest, or any
19                 other relief;
20          d.     Judgment that PC Coma take nothing by this action; and
21          e.     Judgment and order awarding the costs of suit, attorneys’ fees, and other relief
22                 this Court deems appropriate.
23          12.    Settlement and ADR
24          The parties have engaged in preliminary settlement discussions but did not reach
25   agreement.
26          The parties have complied with ADR L.R. 3-5 and filed certifications pursuant to ADR
27   L.R. 3-5(b) and have filed a Stipulation and Order Selecting Early Settlement Conference with
28
                                                                         JOINT CASE MANAGEMENT
                                                   -7-                                STATEMENT
                                                                                   4:19-CV-988-PJH
       Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 9 of 14



 1   a Magistrate Judge. Dkt. Nos. 25 and 27.
 2          13.     Consent to a Magistrate Judge for All Purposes
 3          The parties do not consent to have a magistrate judge conduct all further proceedings
 4   including trial and entry of judgment.
 5          14.     Other References
 6          The parties agree that at this time this case is not suitable for reference to binding
 7   arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.
 8          15.     Narrowing of Issues
 9          Plaintiff’s Statement
10          Plaintiff is not aware of any issues that can be narrowed by agreement or by motion.
11   Plaintiff does not have any requests to bifurcate issues, claims, or defenses.
12           Defendant’s Statement
13          Asus is not aware of any issues that can be narrowed by agreement or by motion. Asus
14   does not have any requests to bifurcate issues, claims, or defenses.
15          16.     Expedited Trial Procedure
16          The parties do not propose that this case proceed under the Expedited Trial Procedure
17   of General Order 64.
18          17.     Scheduling
19          PC Coma’s proposed case schedule is provided in the table below.
20

21

22

23

24

25

26

27

28
                                                                            JOINT CASE MANAGEMENT
                                                    -8-                                  STATEMENT
                                                                                      4:19-CV-988-PJH
      Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 10 of 14



 1
                            Scheduled Event                        Parties’ Agreed Proposal
 2     Rule 26(a)(1) Initial Disclosures                                 June 27, 2019
 3     Disclosure of Asserted Claims and Infringement                    June 27, 2019
       Contentions by Plaintiff (Patent L.R. 3-1 & 3-2)
 4
       Invalidity Contentions by Defendant (Patent L.R. 3-3 and        August 12, 2019
 5     3-4)
 6     Last Day to Amend Pleadings                                    December 19, 2019
 7
       Damages Contentions by Plaintiff (Patent L.R. 3-8)               October 1, 2019
 8

 9     Exchange of Proposed Terms for Claim Construction               August 26, 2019
       (Patent L.R. 4-1)
10
       Exchange of Preliminary Constructions and Extrinsic            September 16, 2019
11     Evidence (Patent L.R. 4-2)

12     Responsive Damages Contentions by Defendant (Patent             October 31, 2019
       L.R. 3-9)
13
       Joint Claim Construction and Prehearing Statement (Patent       October 11, 2019
14     L.R. 4-3)

15     Completion of Claim Construction Discovery (Patent L.R.        November 12, 2019
       4-4)
16
       Opening Claim Construction Brief by Plaintiff (Patent          December 27, 2019
17     L.R. 4-5(a))

18     Responsive Claim Construction Brief by Defendant                January 10, 2020
       (Patent L.R. 4-5(b))
19     Reply Claim Construction Brief by Plaintiff (Patent L.R.        January 17, 2020
20     4-5(c))
       Technology Tutorial                                         January 24, 2020 or at the
21
                                                                     Court’s convenience
22     Claim Construction Hearing                                  January 31, 2020 or at the
23                                                                   Court’s convenience

24
            Asus proposes that the parties submit a proposed case schedule to the Court within 14
25
     days of the initial case management conference in this action. First, four NDCA Actions,
26
     each involving the same ‘950 Patent and involving common issues of claim construction,
27
     infringement, invalidity, and other areas of dispute, are pending before the Court. The Court
28
                                                                       JOINT CASE MANAGEMENT
                                                   -9-                              STATEMENT
                                                                                 4:19-CV-988-PJH
      Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 11 of 14



 1   has scheduled the initial case management conference in all four actions for the same day,
 2   June 13, 2019. See Dkt. No. 16; Acer Action Dkt. No. 13; HP Action Dkt. No. 13; Lenovo
 3   Action Dkt. No. 17. In view of the issues common across all NDCA Actions, the NDCA
 4   Actions should be subject to similar case schedules.
 5          Second, Asus notes that Lenovo (United States) Inc. has filed a motion to dismiss the
 6   Lenovo Action, currently set for hearing on June 19, 2019. Unless the Lenovo Action is
 7   dismissed in its entirety, the Lenovo Action will potentially be subject to a separate case
 8   schedule from the other NDCA Actions.
 9          18.    Trial
10          The Parties anticipate that the length of trial will require 5 court days, depending on the
11   number of patents, claims, and products at issue, and exclusive of voir dire, argument, motions,
12   and other presentations outside the presence of the jury. This estimate may be affected by
13   information learned in discovery. PC Coma has requested trial by jury.
14          19.    Disclosure of Non-party Interested Entities or Persons
15          The parties have filed their Certifications of Interested Entities or Persons. D.I. 2, 24.
16          PC Coma LLC does not have a parent company and no publicly traded company holds
17   more than 10% of PC Coma LLC
18          Asus is a wholly-owned subsidiary of ASUSTeK Computer, Inc.
19          20.    Professional Conduct
20          All attorneys of record for the parties have reviewed the Guidelines for Professional
21   Conduct for the Northern District of California.
22          21.    Other Matters
23          Pursuant to Patent Local Rule 2-1, the parties have also met and conferred regarding the
24   following additional matters:
25                 a.      Proposed modification of the obligations or deadlines set forth in
26                         the Patent Local Rules
27          The parties have set forth their positions concerning the obligations or deadlines set
28
                                                                         JOINT CASE MANAGEMENT
                                                  - 10 -                              STATEMENT
                                                                                   4:19-CV-988-PJH
      Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 12 of 14



 1   forth in the Patent Local Rules.
 2                   b.      The Scope and timing of any claim construction discovery including
 3                           disclosure of and discovery from any expert witness permitted by
 4                           the court
 5           At this time, the parties do not anticipate a need to limit the scope of claim construction
 6   discovery other than as discussed in this document. The parties anticipate that the time specified in
 7   the Court’s standing order (90 minutes per side) will be sufficient.
 8                   c.      Claim Construction Hearing & Technology Tutorial
 9           The parties may present live testimony at the claim construction hearing or technology
10   tutorial. If the parties ultimately decide to present live testimony, they will seek the Court’s
11   approval to present such live testimony.
12                   d.      Educating the Court on the Technology at Issue
13           The parties agree that a tutorial would be appropriate for educating the Court about the
14   technology at issue in this case and will follow the Court’s Standing Order for Patent Cases.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            JOINT CASE MANAGEMENT
                                                      - 11 -                             STATEMENT
                                                                                      4:19-CV-988-PJH
      Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 13 of 14



 1          Filer’s Attestation: Pursuant to Civil L.R. 5-1(i)(3), I attest under penalty of perjury that
 2   concurrence in the filing of the document has been obtained from each of its signatories.
 3

 4    Dated:    June 6, 2019                            Dated:    June 6, 2019
 5
      By: __/s/ Hao Ni_________________                 By: _/s/ Vinay V. Joshi ___
 6    Hao Ni                                            Vinay V. Joshi
                                                        vjoshi@thepatentattorneys.com
 7    M. ELIZABETH DAY (SBN 177125)                     Anthony S. Kim
      eday@feinday.com                                  akim@thepatentattorneys.com
 8    DAVID ALBERTI (SBN 229505)                        Amin Turocy & Watson LLP
      dalberti@feinday.com                              160 West Santa Clara Street
 9    MARC BELLOLI (SBN 244290)                         Suite 975
      mbelloli@feinday.com                              San Jose CA 95113
10    FEINBERG DAY ALBERTI LIM &                        Telephone: (650) 618-6481
      BELLOLI LLP                                       Facsimile: (216) 696-8731
11    1600 El Camino Real, Suite 280
      Menlo Park, CA 94025                              Attorneys for Defendant
12    Tel: 650.618.4360                                 Asus Computer International
      Fax: 650.618.4368
13
      Hao Ni (pro hac vice)
14    hni@nilawfirm.com
      NI, WANG & MASSAND, PLLC
15    8140 Walnut Hill Lane, Suite 500
      Dallas, TX 75231
16    Telephone: (972) 331-4600
      Facsimile: (972) 314-0900
17
      Attorneys for Plaintiff
18    PC COMA LLC
19

20

21

22

23

24

25

26

27

28
                                                                           JOINT CASE MANAGEMENT
                                                   - 12 -                               STATEMENT
                                                                                     4:19-CV-988-PJH
      Case 4:19-cv-00988-PJH Document 31 Filed 06/06/19 Page 14 of 14



 1                               CASE MANAGEMENT ORDER
 2          The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

 3   Approved as the Case Management Order for this case and all parties shall comply with its

 4   Provisions.

 5   IT IS SO ORDERED.
 6

 7   ___________________________________

 8
     Dated: ______________________         _________________________________________
 9
                                           United States District Judge
10                                         Phyllis J. Hamilton
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      JOINT CASE MANAGEMENT
                                                - 13 -                             STATEMENT
                                                                                4:19-CV-988-PJH
